DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 28 April 2022 is acknowledged.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 April 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108581175 (CN ‘175).
In regards to independent claim 1, CN ‘175 is directed to an aluminum alloy friction stir welding method with fusion welding positioning weld. (Line 11) Before welding, the surface is cleaned to remove the oxide film on the surface of the workpiece to be welded by using a mechanical aluminum alloy special grinding tool in the groove surface of the welded joint of the workpiece to be welded and in the vicinity of 25 to 55 mm. (Lines 51-53) The pieces are welded by adjusting the welding process parameters of the friction stir welding and stir-weld the welds of the workpiece to be welded. (Lines 74-75) This results in the claimed structure. 
As to claim 2, CN ‘175 sets forth utilizing the aluminum alloy 6005A. (Lines 146-147) This alloy composition includes the claimed components. 
As to claim 6, CN ‘175 teaches the removal of the oxide layer. Therefore, it would be expected to meet this particular limitation. 
As to claims 7-8, since the instant claim allows for the oxide layer to be completely removed, the claimed product does not appear to be patentably distinct from one that is set forth in CN ‘175. If the compositions are different yet the oxide layers are completely removed, this would result in the same structure as if they were the same and completely removed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108581175 (CN ‘175).
As to claim 2, the amount of magnesium in 6005 as taught by CN ’175 can be present in an amount such that it is greater than the other non-aluminum elements. 
As to claim 4, the amount of zinc in 6005 as taught by CN ‘175 can be present within the claimed range. 
As to claim 5, the amount of silicon in 6005 as taught by CN /175 can be present within the claimed range. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘175 as applied to claim 1 above, and further in view of EP 2687313 (EP ‘313).
As set forth above, CN ‘175 is directed to friction stir welding of aluminum alloys. This reference does not limit the compositions of the aluminum alloys.
In the same field of endeavor of friction stir welding aluminum alloys, EP ‘313 is directed to first and second aluminum alloy materials being welded together by friction stir welding. (Abstract) The 5000 series aluminum alloys contain second phase particles having a diameter less than 5 microns in a distribution density of less than or equal to 10,000 second phase particles/mm squared. (Abstract) This results in the fragmentation of the second phase particles caused by the stirring during the friction stir welding to be minimized. (¶11) Therefore, only minimal streaks are apparent in the anodized coating formed over the welded and non-welded areas. (¶11) Also, as shown in the figures, the structure includes a bend. 
It would have been obvious to one of ordinary skill in the art to have utilized the aluminum alloy compositions as taught within EP ‘313 for the aluminum alloys utilized in CN ‘175. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting compositions that would result in uniform appearance with minimized streaks apparent in the anodized coating formed over the welded and non-welded areas. These compositions would include alloys that would meet the claimed range. Further, it would have been obvious to have utilized this shape, resulting in a bend, in order to achieve the desired shape based on the intended use of the product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784